COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS

                                                         '

                                                         '                 No. 08-16-00110-CV
    IN RE: ROSA SERRANO,
                                                         '           AN ORIGINAL PROCEEDING
                                    Relator.
                                                         '                   IN MANDAMUS
                                                         '


                                       MEMORANDUM OPINION

        Relator, Rosa Serrano, has filed a mandamus petition asking that we order the Honorable

Virgil Mulanax, presiding judge of the County Court at Law No. 7 of El Paso County, Texas, to

set aside three contempt orders and an order imposing sanctions against Relator as a result of her

failure to comply with the contempt orders. Relator has also filed a motion for temporary orders.

We deny both the motion for temporary orders and the petition for writ of mandamus.

        Relator filed an amended affidavit of indigence which establishes a prima facie case of

indigence. Lone Star Title Company’s contest is overruled. Relator is permitted to proceed

without advance payment of costs in the original proceeding only.1 To be entitled to mandamus



1
  Relator is the appellant in two direct appeals pending before the Court. In Serrano v. City Bank and Old Republic
National Title Insurance Company, cause number 08-15-00044-CV, the trial court sustained the contests to
Relator’s affidavit of indigence, and Relator failed to timely file her motion challenging that ruling. Consequently,
Relator is responsible for the payment of the costs on appeal. In Serrano v. Pellicano Business Park LLC, cause
number 08-15-00290-CV, Relator filed an affidavit of indigence and no contest was filed. By rule, Relator has been
allowed to proceed without advance payment of costs in that appeal. See TEX.R.APP.P. 20.1(f).
relief, a relator generally must meet two requirements. First, the relator must show that the trial

court clearly abused its discretion. In re Prudential Insurance Company of America, 148 S.W.3d
124, 135 (Tex. 2004). Second, the relator must demonstrate that there is no adequate remedy by

appeal. Id. at 136.

           In her mandamus petition, Relator attempts to challenge orders which hold her in

contempt of court and order her confined in the county jail for a total of ninety-three days as

punishment.2 Additionally, Relator challenges an order entered by Respondent on September 18,

2015, which stays the contempt orders pending resolution of various appeals brought by Relator,

but orders Relator to take no action to assert any claim of ownership of certain real property.

           A court of appeals lacks jurisdiction to review a contempt order on direct appeal. Texas

Animal Health Commission v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983).                   Mandamus is

available to challenge an order of contempt not involving confinement. See In re Long, 984
S.W.2d 623, 625 (Tex. 1999); Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995). When a

contempt order imposes confinement in jail as punishment for violation of a court’s prior order,

mandamus review is unavailable, and the relator must instead file a petition for writ of habeas

corpus. See Chavira v. Quarry Hills Management, LLC, 458 S.W.3d 561, 565-66 (Tex.App.--

El Paso 2014, pet. denied). The contempt orders at issue in this case order Relator confined to

the county jail. Consequently, mandamus review is unavailable.

           In her mandamus petition, Relator also challenges the order entered on September 18,

2015 which finds that she failed to comply with the contempt orders, stay the commitments

pending resolution of Relator’s direct appeals, and directs Relator to take no action to assert any

ownership of the real property at issue in that case. Based on the record before us, we conclude

that Relator has failed to establish she is entitled to mandamus relief with respect to this order.
2
    Relator has not included copies of all of the challenged orders in her appendix.

                                                           -2-
Accordingly, we deny the motion for temporary orders and the mandamus petition.


August 17, 2016
                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating




                                            -3-